Back to From 8-K [form8-k.htm]
Exhibit 10.1
 
 
CMS LOGO
 
 
Date:
October 28, 2009
 
 
 
 
 
To:
Medicare Advantage and Section 1876 Cost Plan Organizations
From:
 
Teresa DeCaro, RN, M.S.
Acting Director
Medicare Drug and Health Plan Contract Administration Group
 
 
 
 
Subject:    
 
 2010 Service Area Expansion & Contract Renewal [contract number]
 
 
 

                                                                                       
The Centers for Medicare & Medicaid Services (CMS) is pleased to inform you that
we are renewing your contract and have approved your organization’s service area
expansion application effective January 1, 2010, through December 31, 2010. This
approval/renewal is issued based on our receipt of your 2010 benefit
attestation, all applicable contract addenda, and our approval of your bid.  CMS
approves each benefit plan for a particular service area.  Your organization’s
contractual authority to offer benefits in its CMS-approved service area is
documented by your signed benefit attestation. 


If your organization offers a prescription drug plan benefit package, an
executed copy of your new Part D addendum is included as an attachment to this
memo.  If your organization applied for and was found qualified to offer new
2010 Employer/Union-Only Group Waiver Plans (EGWP)/ “800 series” plan benefit
packages, an executed EGWP addendum is included as an attachment to this memo.


CMS will continue to provide Medicare Advantage and Prescription Drug Benefit
program information (including information about your CMS Central Office and
Regional Office contacts) to contracting organizations through the Health Plan
Management System (HPMS) and the CMS website.  It is imperative that you monitor
both websites to stay current on program requirements and information.  In
addition, you must ensure that your organization’s contact information in HPMS
remains up-to-date since this is our primary source for contacting our
contracting organizations.


We look forward to continuing to work with you in serving Medicare beneficiaries
in your service area.  If you have any questions, please contact your Regional
Office Account Manager. 


Attachment(s)

